If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS



JAMES EDWARD FLAKES,                                                   UNPUBLISHED
                                                                       October 22, 2019
               Plaintiff-Appellant,

v                                                                      No. 345988
                                                                       Oakland Circuit Court
NEW MT. VERNON MISSIONARY BAPTIST                                      LC No. 2017-161202-CK
CHURCH,

               Defendant-Appellee.


Before: CAVANAGH, P.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

        In this contract dispute, plaintiff, James Edward Flakes, appeals as of right an order
granting defendant, New Mt. Vernon Missionary Baptist Church, summary disposition. Because
the trial court erred in determining that the ecclesiastical abstention doctrine deprived it of
subject-matter jurisdiction, we reverse the trial court’s order and remand the matter for further
proceedings.

                           I. RELEVANT FACTS AND PROCEDURE

        Plaintiff and defendant entered into an independent contractor agreement in 2009,
according to which plaintiff agreed to perform various pastoral duties in exchange for
compensation of $500 each week. The agreement prohibited changes unless mutually agreed
upon in writing. In 2010, a majority of the members of defendant’s congregation elected
plaintiff as pastor. Plaintiff asserts that the parties entered into a new contract at this time, but he
is unable to produce this contract because no discovery has occurred in this case. A “Certificate
of Church Action to Terminate Services of James Flakes,” dated and notarized on October 8,
2017, announced that a majority of the members of the congregation present at a vote on
termination voted to terminate plaintiff as pastor.

        Plaintiff filed an initial complaint on October 2, 2017. After various proceedings not
relevant to the instant appeal, plaintiff filed an amended complaint by leave of the court on June
7, 2018, asserting breach of contract based primarily on allegations that defendant failed to pay
his full weekly salary and other benefits owed between October 17, 2009 and October 8, 2017.


                                                  -1-
Defendant moved for summary disposition of plaintiff’s first amended complaint pursuant to
MCR 2.116(C)(7) and (C)(10). As is relevant here, defendant argued that plaintiff was, and
remained, an independent contractor and that defendant had fully compensated plaintiff in
accordance with the independent contractor agreement and any provisions in the church’s
constitution and bylaws entitling him to severance pay. Defendant also asserted that the
ecclesiastical abstention doctrine barred plaintiff’s claim. In response to defendant’s motion for
summary disposition, plaintiff reiterated that, at some point, he became an employee rather than
an independent contractor and his salary changed accordingly. He also asserted that the
ecclesiastical abstention doctrine was inapplicable because the court would not have to delve into
ecclesiastical matters to determine whether defendant owed him compensation under the parties’
agreement. In reply, defendant asserted that plaintiff’s status never changed to that of employee,
and that the clear and unambiguous language of the independent contractor agreement governed
resolution of plaintiff’s claim.

        At the July 2018 hearing on defendant’s motion for summary disposition, the parties
mostly argued consistently with their briefs. Defendant insisted that the “crystal clear” terms of
the independent contractor agreement governed the terms of plaintiff’s engagement and
compensation, and that the parties had not changed the terms of this agreement by mutual
agreement in writing. Because the terms of the agreement are clear and unambiguous, it is not
subject to judicial interpretation or the introduction of parol evidence, and it bars plaintiff’s claim
for additional compensation. Notably, defendant did not refer to the ecclesiastical abstention
doctrine. Plaintiff argued that his was a simple claim for breach of contract and unpaid wages.
Without the opportunity to conduct discovery, he could not say whether there was a written or
oral change in his status that also entitled him to more pay. He agreed that the ecclesiastical
abstention doctrine barred his initial claim, but it did not bar the claims set forth in his first
amended complaint.

        Following oral argument, the trial court granted defendant’s motion for summary
disposition based on its conclusion that it lacked subject-matter jurisdiction over the claims set
forth in plaintiff’s first amended complaint. The court reasoned, “ ‘When the claim involves the
provision of the very services for which the organization enjoys First Amendment protection,
then any claimed contract for such services . . . involves its ecclesiastical policies, outside the
purview of civil law.’ ” quoting Dlaikan v Roodbeen, 206 Mich. App. 591, 593; 522 NW2d 719
(1994) (omission by the trial court), overruled by Winkler v Marist Fathers of Detroit, Inc, 500
Mich. 327, 330, 336; 901 NW2d 566 (2017). The trial court also relied on this Court’s reasoning
in Speller v St. Stephen Lutheran Church of Drayton Plains, unpublished per curiam opinion of
the Court of Appeals, issued March 28, 2017 (Docket No. 330739). In a subsequent order, the
court granted defendant’s motion for summary disposition “for the reasons stated on the record.”
This appeal followed.

                                           II. ANALYSIS

       Plaintiff argues on appeal that the trial court erred in concluding that it lacked subject-
matter jurisdiction over plaintiff’s claims because of the ecclesiastical abstention doctrine. We
agree. This Court reviews de novo a trial court’s ruling on a motion for summary disposition.
Weishuhn v Lansing Catholic Diocese, 287 Mich. App. 211, 217; 787 NW2d 513 (2010).


                                                 -2-
        As indicated above, Michigan’s Supreme Court recently overruled Dliakan and other
decisions that held that the ecclesiastical abstention doctrine was a limit on the circuit court’s
subject-matter jurisdiction. 1 Winkler, 500 Mich. at 330. Addressing the origins and operation of
the ecclesiastical doctrine, the Supreme Court explained:

               The ecclesiastical abstention doctrine arises from the Religion Clauses of
       the First Amendment of the United States Constitution and reflects this Court’s
       longstanding recognition that it would be inconsistent with complete and
       untrammeled religious liberty for civil courts to enter into a consideration of
       church doctrine or church discipline, to inquire into the regularity of the
       proceedings to church tribunals having cognizance of such matters, or to
       determine whether a resolution was passed in accordance with the canon law of
       the church, except insofar as it may be necessary to do so, in determining whether
       or not it was the church that acted therein. Accordingly, we have consistently
       held that the court may not substitute its opinion in lieu of that of the authorized
       tribunals of the church in ecclesiastical matters, and that judicial interference in
       the purely ecclesiastical affairs of religious organizations is improper. [Id. at 337-
       338 (quotation marks and citations omitted).]

        While the ecclesiastical abstention doctrine “operates to ensure that, in adjudicating a
particular case, a civil court does not infringe the religious freedoms and protections guaranteed
under the First Amendment[,]” it does not “purport to deprive civil courts of the right to exercise
judicial power over any given class of cases.” Id. at 339. “Subject-matter jurisdiction pertains to
the court’s abstract power over a class of cases, not to whether the facts of a particular case
present a claim subject to the court’s authority.” In re Complaint of Knox, 255 Mich. App. 454,
457; 660 NW2d 777 (2003), citing Traveler’s Ins Co v Detroit Edison, 465 Mich. 185, 204; 631
NW2d 733 (2001). It is well established that Michigan’s circuit courts are courts of general
jurisdiction, with “ ‘original jurisdiction to hear and determine all civil claims and remedies,
except where exclusive jurisdiction is given in the constitution or by statute to some other court
or where the circuit courts are denied jurisdiction by the constitution or statutes of this state.’ ”
Winkler, 500 Mich. at 334, quoting MCL 600.605, and citing Const 1963, art 6, § 1.

       “By contrast, application of the ecclesiastical abstention doctrine is not determined by
reference to the category or class of case the plaintiff has stated.” Winkler, 500 Mich. at 341.
That a claim “is brought against a religious entity, or simply appears to be the sort that ‘likely
involves ecclesiastical policies[,]’ ” is not dispositive. Id., quoting Dlaikan, 206 Mich App at


1
  Speller relied on Pilgrims Rest Baptist Church v Pearson, 310 Mich. App. 318, 323; 872 NW2d
16 (2015), which was overruled in Winkler, 500 Mich. at 336, as were “other decisions” that “are
inconsistent with [Winkler’s] understanding of the [ecclesiastical abstention] doctrine,” id. at
330. See also, id. at 340-341 (quotation marks and citation omitted) (“[W]hile some prior
decisions such as Dlaikan have affixed the label of subject matter jurisdiction to the
ecclesiastical abstention doctrine, we agree . . . that this characterization is a misnomer, and we
disavow it.”)


                                                -3-
593 (emphasis added). What matters, according to our Supreme Court, “is whether the actual
adjudication of a particular legal claim would require the resolution of ecclesiastical
questions[.]” If a particular legal claim requires straying into questions involving religious
doctrine or ecclesiastical policy, “the court must abstain from resolving those questions itself,
defer to the religious entity’s resolution of such questions, and adjudicate the claim accordingly.”
Winkler, 500 Mich. at 341. Thus, proper application of the ecclesiastical abstention doctrine
“requires a case-specific inquiry that informs how a court must adjudicate certain claims within
its subject matter jurisdiction; it does not determine whether the court has such jurisdiction in the
first place.” Id.

        In the present case, the trial court erred by relying on decisions that, after Winkler, were
no longer good law to determine at the outset that it lacked subject-matter jurisdiction over
plaintiff’s contract claim, without determining to what extent, if any, resolution of the claim
necessarily involved delving into ecclesiastical matters. As a court of general jurisdiction, the
trial court in this matter has jurisdiction over plaintiff’s contract claim; any application of the
ecclesiastical abstention doctrine will determine how the court adjudicates the claim, but not
whether it has the power to decide the claim. Because the trial court erred when it determined
that the ecclesiastical abstention doctrine barred its exercise of jurisdiction over plaintiff’s claim,
we reverse the trial court’s order that granted defendant’s motion for summary disposition and
remand the matter to the trial court. On remand, the court must first consider “whether and to
what extent the adjudication of the legal and factual issues presented by the plaintiff’s claim
would require the resolution of ecclesiastical questions (and thus deference to any answers the
church has provided to those questions).” Id. at 343.

         Defendant contends that the “ministerial exception” operates to bar plaintiff’s claims.
Like the ecclesiastical abstention doctrine, the ministerial exception “has its roots in the First
Amendment’s guarantees of religious freedom and, generally, it ‘bars any inquiry into a religious
organization’s underlying motivation for [a] contested employment decision.’ ” Weishuhn, 279
Mich. App. at 157, quoting Petruska v Gannon Univ, 462 F3d 294, 304 (CA 3, 2006).
Application of the ministerial exception requires courts “to determine only whether the
resolution of a plaintiff’s claim would limit a religious institution’s right to choose who will
perform particular spiritual functions. Weishuhn, 279 Mich. App. at 174. The ministerial
exception “does not apply to all employment decisions by religious institutions nor does it apply
to all claims by ministers.” Id.

        Initially, plaintiff filed a complaint for declaratory relief, alleging that defendant
wrongfully terminated him and barred his entry into the church, and asking the court to reinstate
him and to enjoin dissident members of the congregation from preventing him from pastoring the
church. Subsequently, defendant raised the ministerial exception in a motion for summary
disposition pursuant to MCR 2.116(C)(7), (8), and (10). Defendant argued that the exception
barred the court from exercising subject-matter jurisdiction over plaintiff’s claims because their
adjudication would involve the resolution of ecclesiastical questions, such as whether sermons
were scripturally and doctrinally sound. After amending his complaint, plaintiff conceded that
the ministerial exception and the ecclesiastical abstention doctrine barred adjudication of the
issues he raised in his original complaint, but argued that his first amended complaint raised only
contract issues, and these did not involve ecclesiastical questions. The trial court did not decide


                                                 -4-
whether the ministerial exception applies to bar plaintiff’s claim. In light of our remand of this
matter, we will leave the issue to the trial court.

        Defendant asks this Court to disregard the trial court’s explanation for granting summary
disposition based on the purported lack of subject-matter jurisdiction and argues that, although
the court “inartfully expressed itself,” its decision to grant summary disposition was actually
premised solely on MCR 2.116(C)(7) and (C)(10). The trial court’s statement that it was
granting defendant’s motion for summary disposition because it “lacks jurisdiction over the
claims set forth in the amended complaint” belies defendant’s contention. In addition, apart from
merely asserting that we should see the trial court as having granted summary disposition
pursuant to MCR 2.116(C)(7), defendant makes no effort to argue why summary disposition
under (C)(7) is appropriate. “A party may not leave it to this Court to search for authority to
sustain or reject its position.” Magee v Magee, 218 Mich. App. 158, 161; 553 NW2d 363 (1996).
Moreover, no discovery having occurred in this case, summary disposition pursuant to MCR
2.116(C)(10) is premature. See Colista v Thomas, 241 Mich. App. 529, 537; 616 NW2d 249
(2000) (“Generally, a motion for summary disposition under MCR 2.116(C)(10) is premature
when discovery on a disputed issue has not been completed.”).

       Reversed and remanded. We do not retain jurisdiction.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Jane M. Beckering
                                                            /s/ Michael F. Gadola




                                               -5-